Citation Nr: 1825383	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, panic attacks, memory loss, and sleep impairment, and include secondary to a gastrointestinal condition. 

2.  Entitlement to service connection for a gastrointestinal condition, to include Crohn's disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board has expanded the claims on appeal to one for service connection for an anxiety, depression, panic attacks, memory loss, and sleep impairment and a claim for service connection for a gastrointestinal condition, to include secondary to an acquired psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Board acknowledges that the Veteran's claim of entitlement for service connection for right kidney cancer was initially denied in a July 2014 rating decision.  Further, the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  But, the Veteran discussed entitlement to service connection for a right kidney cancer in the February 2016 substantive appeal.  To the extent that this communication was intended to serve as a claim for benefits, the Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  In light of the Veteran's February 2016 statement, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to request to reopen his claim of entitlement to service connection for right kidney cancer. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In regards to the acquired psychiatric claim, June 2008 Dr. R.J.S. treatment records documented an impression of "generalized anxiety disorder with panic attacks . . . would appear related specifically to the Crohn's Disease and the symptoms are a reaction to the disease."  In a March 2013 statement, the Veteran asserted that he has had "mental issues" since his separation from the military.  Further, he contends that his experience as crew chief on C-123 aircrafts during the Vietnam War contributed to his current condition, specifically his exposure to herbicide agents.  In light of the medical evidence of record, the generalized anxiety disorder diagnosis after his separation from military service, and the assertion regarding a connection between his military service duties and his current condition, the Board finds that the Veteran should be afforded a VA medical examination prior to adjudication of the claim.  See McLendon, 20 Vet. App. at 81.

In regards to the gastrointestinal condition, the medical evidence of record reflects that the Veteran was diagnosed Crohn's disease.  In a February 2016 statement, the Veteran contended that "I believe Agent Orange caused me to get Crohn's . . . that's my case."  In light of the medical evidence of record, the Crohn's diagnosis after his separation from military service, and the assertion regarding a connection between his herbicide agent exposure and his current condition, the Board finds that the Appellant should be afforded a VA medical examination prior to adjudication of the claim.  See McLendon, 20 Vet. App. at 81.

Additionally, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  As the Board finds that a reasonable possibility exists that any medical records associated with post-service applications for such benefits could help the Veteran substantiate at least some of the claims on appeal, they should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from May 2012 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the Veteran fails to report to the VA examination, please issue a medical opinion with this request based on file review.  The examiner should respond to the following:

      (a) Please identify all current psychiatric diagnoses. 
      
In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner should endeavor to differentiate symptoms and impairments due to any diagnosed psychiatric disorder.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

(b) With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

(c) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not that the psychiatric disability was caused by a gastrointestinal condition?  Please explain why or why not.

(d) If not caused by a gastrointestinal condition, is it at least as likely as not that a currently diagnosed psychiatric disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a gastrointestinal condition?  Please explain why or why not.

(e) If the examiner finds that a currently diagnosed psychiatric disability has been permanently worsened beyond normal progression (aggravated) by gastrointestinal condition, please describe the degree in aggravation beyond the baseline level of the a currently diagnosed psychiatric disability that is attributed to gastrointestinal condition.

In rendering the requested opinions, please specifically discuss the significance of: (1) Dr. R.J.S.'s June 2008 impression of generalized anxiety disorder with a connection to Crohn's disease; (2) Veteran's August 2012 statement; and (3) Veteran's brother's May 2013 statement.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA gastrointestinal examination condition to determine the current nature of his condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the Veteran fails to report to the VA examination, please issue a medical opinion with this request based on file review.  

(a) Please identify each current condition by medical diagnosis.
(b)  Is it at least as likely as not (50 percent probability or more) that the gastrointestinal condition had its onset in service, is related to herbicide exposure, or is otherwise related to service?  Please explain why or why not.

The Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal, to include service connection for an acquired psychiatric condition and a gastrointestinal condition.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Appellant and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




